Citation Nr: 0126601	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In October 1999, the Board remanded the case to the RO to 
allow the veteran an opportunity to present evidence at a 
personal hearing before a member of the Board.  The veteran 
withdrew his request for a personal hearing by correspondence 
dated in January 2001 and waived RO consideration of 
additional evidence he had submitted in support of his claim.  
Therefore, the Board finds the issue on appeal has been 
appropriately developed for appellate review.  See 38 C.F.R. 
§§ 20.702, 20.1304 (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level I hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.  

4.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level I hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
(effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1998 statement of the case and the December 1998, 
June 1999, and December 2000 supplemental statements of the 
case adequately notified the veteran of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds that all 
identified and authorized records pertinent to the matter on 
appeal have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in July 1997, August 1998, and July 2000 and 
that adequate medical opinions have been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records include a February 1968 separation 
examination report indicating audiological findings, pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
---
20
LEFT
20
20
---
20

The examiner noted bilateral partial deafness.

During VA examination in September 1978 the veteran reported 
he had experienced ear pain and hearing loss since exposure 
to an explosion in Vietnam.  He stated that subsequent to 
that exposure he had undergone surgery to the ears for 
insertion of tubes and drainage of the middle ear.  The 
examiner's diagnosis was bilateral chronic non-suppurative 
otitis media with hearing loss.

On the VA authorized audiological evaluation in September 
1978, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
30
---
45
LEFT
25
20
---
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

VA hospital records dated in February 1979 show the veteran 
underwent left ear exploratory tympanotomy and stapedectomy 
for otosclerosis.

On the VA authorized audiological evaluation in August 1979, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
---
20
LEFT
80
NR
---
NR

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and could not test in the left ear.  
The examiner provided diagnoses of mild conductive hearing 
loss, right, and no usable hearing, left.

VA hospital records dated in May 1982 show the veteran 
underwent bilateral myringotomies with T-tube insertion for 
bilateral serous otitis media with tympanosclerosis and 
otosclerosis.

On the VA authorized audiological evaluation in August 1982, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
10
---
---
LEFT
105
100
---
---

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and could not test in the left ear.  
The examiner noted the veteran's right ear hearing was within 
normal limits to 4000 Hertz with a mild drop in higher 
frequencies but no usable hearing to the left ear.

On the VA authorized audiological evaluation in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
25
20
20
26
LEFT
95
105
105
105
103

The examiner noted the veteran's right ear hearing was within 
normal limits from 2000 to 4000 Hertz with a mild to moderate 
conductive hearing loss from 500 Hertz to 1500 Hertz and 
severe to profound sensorineural hearing loss to the left 
ear.  An August 1997 addendum noted that the pure tone 
results had been checked and no change was warranted.

Private medical records dated in July 1998 provided pure tone 
audiometry findings in graphic form but noted mild, mixed 
hearing loss to the right ear and severe to profound, mixed 
hearing loss to the left ear.  It was noted the veteran had 
good speech audiometry discrimination ability to the right 
ear but that the left ear could not be tested.

On the VA authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
35
35
35
LEFT
95
110
110
110
106

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 0 in the left ear.  The examiner 
noted mild sensorineural hearing loss from 500 to 4000 Hertz 
with excellent speech recognition ability and profound mixed 
type hearing loss to the left ear.

At his personal hearing in August 1998 the veteran testified 
that had difficulty hearing even with his hearing aid and 
that he had experienced problems finding work in his 
occupation as a dental technician.  He stated that 
communication problems, in essence, had limited his 
employment opportunities and required that he take small jobs 
to work from his home.  

On the VA authorized audiological evaluation in July 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
35
40
36
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 in the left ear.  The examiner 
noted diagnoses of mild sensorineural hearing loss from 500 
to 4000 Hertz with excellent speech recognition ability and 
profound sensorineural hearing loss to the left ear.

Private medical records dated in January 2001 provided pure 
tone audiometry findings in graphic form but noted moderate 
to mild, mixed hearing loss to the right ear and profound, 
mixed hearing loss to the left ear.  It was noted the veteran 
had excellent speech audiometry discrimination ability to the 
right ear but that the left ear could not be tested.  It was 
also noted that there had been a significant decrease to the 
veteran's right ear hearing since his last examination.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

As a preliminary matter, the Board notes that the veteran is 
service-connected for bilateral hearing loss and for 
bilateral chronic otitis media.  Based upon a comprehensive 
review of the record, the Board finds the veteran has not 
claimed and the evidence does not indicate any increase in 
severity of his service-connected bilateral chronic otitis 
media disability.  Therefore, the issue of entitlement to an 
increased rating for bilateral hearing loss is the only 
matter addressed on appellate review.

The Board also notes that VA laws applicable to hearing 
disorders were revised during the course of this appeal.  
These changes became effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  See Karnas, 1 Vet. App. at 313.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

In this case, VA audiometric evaluations in July 2000 
revealed literal designations of Level I hearing acuity in 
the right ear and Level XI hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective before 
June 10, 1999).  Although the veteran submitted a copy of a 
January 2001 private medical report indicating moderate to 
mild right ear hearing loss, the Board notes this report is 
consistent with the July 2000 VA audiometric findings and the 
present disability rating.  Therefore, the Board finds 
entitlement to an increased rating under the previous rating 
criteria is not warranted.

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Under the revised version of the Rating Schedule, VA 
audiometric evaluation in July 2000 revealed literal 
designations of Level I hearing acuity in the right ear and 
Level XI hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VII.  No competent evidence demonstrating a 
more severe bilateral hearing loss has been submitted.  
Therefore, the Board finds entitlement to an increased rating 
under the revised rating criteria is not warranted.

The only evidence of a more severe loss of hearing acuity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  
The Board finds the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  

Although the veteran testified that his service-connected 
disability limited his employment opportunities, he provided 
no other evidence to support this claim.  The Board notes the 
veteran also testified, in essence, that he was self-
employed.  Therefore, the Board finds there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant 
extraschedular rating consideration. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.



ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

